                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   CAROLEANNE HENSLEY and JOHN
   GREISIGER
                                                                     CIVIL ACTION
                           v.
                                                                     NO. 19-2837

   CNA

                                     ORDER RE: MOTION TO REMAND

          AND NOW, this 10th day of October, 2019, upon consideration of Plaintiffs’ Motion to

Remand (ECF 6) and the Response thereto, and for the reasons set out in the accompanying

Memorandum, it is hereby ORDERED that Plaintiffs’ Motion is DENIED.




                                                            BY THE COURT:



                                                            /s/ Michael M. Baylson
                                                            MICHAEL M. BAYLSON
                                                            United States District Court Judge

O:\CIVIL 19\19-2837 Hensley v. CNA\19cv2837 Order re Pls.' Motion to Remand.docx
